Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2)	Claims 1, 3-8, 10-15, 18, 20-21 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 19, there is no antecedent basis for "the one side" and, as such, the scope of claim 1 is ambiguous.
	In claim 3 line 12, there is no antecedent basis for "the other side" and, as such, the scope of claim 3 is ambiguous. 
	In claim 21 line 19, there is no antecedent basis for "the one side" and, as such, the scope of claim 21 is ambiguous.
	Claim 21 line 38 ambiguously refers to "the second center joint groove" [singular].  Which second center joint groove?  In claim 21 line 38, it is suggested to change "the second center joint groove" to --the second center joint grooves--.

3)	Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of
claim 5.  Claims 5 and 20 have the same wording.  It is suggested to cancel claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
4)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5)	Claims 25 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 25 (dependent on claim 1) fails to further limit claim 1 because the subject matter described in claim 25 is inherently required by claim 1, which recites "oblique lateral grooves ... being inclined obliquely in a first direction with respect to the circumferential direction" and "each of the inner joint grooves, the outer joint grooves, the inner terminating grooves and the outer terminating grooves are inclined in a second direction which is opposite the first direction with respect to the tire circumferential direction".  It is suggested to cancel claim 25.	
	Claim 26 (dependent on claim 21) fails to further limit claim 21 because the subject matter described in claim 26 is inherently required by claim 21, which recites "oblique lateral grooves ... being inclined obliquely in a first direction with respect to the circumferential direction" and "each of the inner joint grooves, the outer joint grooves, the inner terminating grooves and the outer terminating grooves are inclined in a second direction which is opposite the first direction with respect to the tire circumferential direction".  It is suggested to cancel claim 26.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
ALLOWABLE SUBJECT MATTER
6)	Claims 1, 3-8, 10-15, 18, 21 and 27-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claims 1 and 21 are allowed in view of applicant's arguments filed 9-27-21.
Remarks
7)	Applicant’s arguments with respect to claims 1, 3-8, 10-15, 18, 20-21 and 25-28 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	On page 11 of the response filed 9-27-21, applicant describes an agenda which was discussed during an interview on 9-22-21 held by Examiner George Walker Brady, Alison Hindenland and Andrew D Meikle.  Applicant is requested to provide a copy of the above noted agenda in order to complete the record.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 14, 2022